Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Yearly Report on Form 10-KSB of 51147, Inc. for the fiscal year ending January 31, 2008, I, Michael A. Zahorik , Chief Executive Officer and Chief Financial Officer of 51147, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Yearly Report of Form 10-KSB for the year ending January 31, 2008, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Yearly Report on Form 10-KSB for the year ended January 31, 2008, fairly represents in all material respects, the financial condition and results of operations of 51147, Inc. 51147, INC. April 30, 2008 By: /s/Michael A. Zahorik Michael A. Zahorik Chief Executive Officer, Chief Financial Officer
